369 U.S. 149 (1962)
McNEILL, HOSPITAL SUPERINTENDENT,
v.
CARROLL.
No. 513.
Supreme Court of United States.
Decided March 19, 1962.
APPEAL FROM THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Louis J. Lefkowitz, Attorney General of New York, Paxton Blair, Solicitor General, and Isadore Siegal and Joseph J. Rose, Assistant Attorneys General, for appellant.
Melvin L. Wulf for appellee.
PER CURIAM.
Upon the suggestion of mootness submitted by counsel for the appellee by reason of the death of the appellee and of the appellant's motion to vacate the judgment of the Court of Appeals, said judgment is vacated and the case remanded to the District Court with directions to dismiss the cause as moot.
MR. JUSTICE WHITTAKER took no part in the consideration or decision of this case.